Case 2:21-cv-03844-FMO-KK Document 19 Filed 07/21/21 Page 1 of 6 Page ID #:70


 1   KILPATRICK TOWNSEND & STOCKTON LLP
     GREGORY S. GILCHRIST (State Bar No. 111536)
 2   RYAN T. BRICKER (State Bar No. 269100)
     BEATRICE O’NEIL STRNAD (State Bar No. 327791)
 3   Nineteenth Floor, Two Embarcadero Center
     San Francisco, California 94111
 4   Telephone: (415) 576-0200
     Facsimile: (415) 576-0300
 5   Email:      gilchrist@kilpatricktownsend.com
                 rbricker@kilpatricktownsend.com
 6               bstrnad@kilpatricktownsend.com
 7   Attorneys for Plaintiff
     PATAGONIA, INC.
 8
 9
10                         UNITED STATES DISTRICT COURT
11                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                       WESTERN DIVISION – LOS ANGELES
13   PATAGONIA, INC.,                            Case No. 2:21-cv-03844-FMO-KK
14                   Plaintiffs,                 FINAL JUDGMENT AND
                                                 PERMANENT INJUNCTION
15         v.
16   SOCIAL OCTANE, LLC AND
     MADISON LENBERG,
17
                     Defendants.
18
19
20         Plaintiff Patagonia, Inc. (“Patagonia”) has filed a Complaint alleging
21   trademark infringement, trademark dilution, and unfair competition under federal
22   and state law; copyright infringement under federal law; and breach of contract
23   under state law against co-defendants Social Octane, LLC (“Social Octane”) and
24   Madison Lenberg (“Ms. Lenberg”) (collectively, “Defendants”). After Ms.
25   Lenberg’s prior company, OC Media, LLC, settled a prior dispute and lawsuit with
26   Patagonia about the production, promotion, and sale of PETROGONIA-branded
27   product bearing designs that imitate Patagonia’s Fitz Roy Design logo, Defendants
28   resumed using the infringing and diluting PETROGONIA name and design.

     FINAL JUDGMENT AND PERMANENT INJUNCTION                                        -1-
     CASE NO. 2:21-cv-03844-FMO-KK
Case 2:21-cv-03844-FMO-KK Document 19 Filed 07/21/21 Page 2 of 6 Page ID #:71
Case 2:21-cv-03844-FMO-KK Document 19 Filed 07/21/21 Page 3 of 6 Page ID #:72
Case 2:21-cv-03844-FMO-KK Document 19 Filed 07/21/21 Page 4 of 6 Page ID #:73


 1   801-788) for the Fitz Roy Design logo. A color image of the Fitz Roy Design logo
 2   follows:
 3
 4
 5
 6
 7
 8         C.     Defendants have promoted, offered for sale, and sold – directly and/or
 9   in concert with co-defendant Crude Humor Clothing, Ltd. – products, including
10   apparel, accessories, and stickers, bearing the PETROGONIA name and brand
11   together with a design that is nearly identical to the Fitz Roy Design logo (the
12   “Petrogonia Design”). Examples of products bearing the Petrogonia Design follow:
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     FINAL JUDGMENT AND PERMANENT INJUNCTION                                       -4-
     CASE NO. 2:21-cv-03844-FMO-KK
Case 2:21-cv-03844-FMO-KK Document 19 Filed 07/21/21 Page 5 of 6 Page ID #:74


 1   II.   FINAL JUDGMENT, PERMANENT INJUNCTION, AND AWARD
 2         It is hereby ordered and adjudged as follows:
 3         A.     Judgment is entered in favor of Patagonia against Defendants.
 4   Defendants shall be jointly and severally liable to Patagonia in the amount of
 5   $25,000.
 6         B.     Commencing as of the “So Ordered” date of this Final Judgment and
 7   Permanent Injunction, Defendants, their principals, officers, agents, employees,
 8   attorneys, successors, assigns, affiliates, joint ventures, and any person(s) in active
 9   concert or participation with Defendants, and/or any person(s) acting for, with, by,
10   through, or under Defendants’ control, who receive(s) actual notice of this Order,
11   are hereby permanently enjoined and restrained, anywhere in the world, directly or
12   indirectly, from doing, authorizing or procuring any persons to do any of the
13   following:
14                1.     Manufacturing, producing, sourcing, importing, selling, offering
15   for sale, distributing, advertising, or promoting any goods or services that bear the
16   “Petrogonia” name or Petrogonia Design;
17                2.     Manufacturing, producing, sourcing, importing, selling, offering
18   for sale, distributing, advertising, or promoting any goods or services that display
19   any words or symbols that so resemble the PATAGONIA trademarks as to be likely
20   to cause confusion, mistake, or deception, on or in connection with any product that
21   is not authorized by or for Patagonia;
22                3.     Using any word, term, name, symbol, device, or combination
23   thereof that causes or is likely to cause confusion, mistake, or deception as to the
24   affiliation or association of Defendants or their products or services with Patagonia,
25   or as to the origin of Defendants’ goods or services, or any false designation of
26   origin, false or misleading description or representation of fact, or any false or
27   misleading advertising;
28                4.     Further infringing the rights of Patagonia in and to its

     FINAL JUDGMENT AND PERMANENT INJUNCTION                                         -5-
     CASE NO. 2:21-cv-03844-FMO-KK
Case 2:21-cv-03844-FMO-KK Document 19 Filed 07/21/21 Page 6 of 6 Page ID #:75


 1   PATAGONIA trademarks, or otherwise damaging Patagonia’s goodwill or business
 2   reputation;
 3                 5.    Further infringing Patagonia’s copyright rights, including its
 4   rights in the Fitz Roy Design logo, or otherwise infringing any of Patagonia’s rights
 5   under the Copyright Act and any other source of federal or state law;
 6                 6.    Otherwise competing unfairly with Patagonia in any manner; and
 7                 7.    Assisting, aiding or abetting any person or entity engaging in or
 8   performing any act prohibited by this paragraph.
 9            B.   This is a final judgment as to all claims asserted against Defendants
10   related to products bearing the Petrogonia Design, sold prior to the date of entry of
11   this Final Judgment and Permanent Injunction. Both parties shall bear their own
12   costs.
13            C.   If Patagonia commences an action for enforcement of this Judgment,
14   the prevailing party shall be awarded reasonable attorneys’ fees and costs from the
15   other party, for both the action enforcing this Judgment and the underlying
16   litigation.
17   Dated: July 21, 2021
18
19                                           ___________/s/____________
                                             Hon. Fernando M. Olguin
20                                           United States District Judge
21
22
23
24
25
26
27
28

     FINAL JUDGMENT AND PERMANENT INJUNCTION                                       -6-
     CASE NO. 2:21-cv-03844-FMO-KK
